DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 26 February 2021 in reference to application 17/171,419.  Claims 20-35 are pending and have been examined.

Response to Amendment
The preliminary amendment filed 23 July 2021 has been accepted and considered in this office action.  Claims 1-19 are cancelled, and claims 20-35 added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims, 20-21, 25, 27-33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31, 32, 37, 42, 43, 47 of copending Application No. 17/171,431 in view of Reeder et al (US PAP 2015/0308084) as laid out in the chart below. 
This is a provisional nonstatutory double patenting rejection.
Instant Application
US Application 17/171,431 
Claim 20: A faucet assembly comprising: 
Claim 31: A faucet assembly comprising:
a microphone; 
a microphone;
a faucet comprising a faucet body; 
a faucet including: a faucet body;
an electronic flow control system to adjust flow volume of water being dispensed, the electronic flow control system being contained within a flow control box, wherein the electronic flow control system includes a first valve and a second valve, wherein the operation of each of the first and second valves is controlled by a motor of the electronic flow control system; 
an electronic flow control system to adjust flow volume of water being dispensed, the electronic flow control system being contained within a flow control enclosure;… wherein the electronic flow control system includes a first valve and a second valve, wherein operation of each of the first and second valves is controlled by a motor, respectively, of the electronic flow control system
a controller configured to control the electronic flow control system to adjust flow volume of water being dispensed, wherein the controller is positioned outside of the flow control box; and 
a controller configured to control the electronic flow control system to adjust flow volume of water being dispensed, the controller being positioned outside of the flow control enclosure;
a user interface including one or more display indicators and a tactile interface to sense at least one of a position and a force in response to a user gesture, 
an interface integrated with the faucet body;…
wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received by the microphone; 
wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received at the microphone…
wherein the controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface, and 
See Explanation Below
wherein the one or more display indicators provide visual feedback in response to the controller actuating the electronic flow control system in response to at least one of (1) a voice command, or (2) a user gesture.
 wherein the interface displays one or more visual indicators identifying an operating status of the faucet in response to receipt of the voice command.
Claim 21: The faucet assembly of claim 20, wherein the faucet is mounted to a countertop, and wherein the controller and the flow control box are mounted below the countertop.
Claim 42: The faucet assembly of claim 31, wherein the flow control enclosure and the controller are located below a countertop to which the faucet is installed, and the microphone is located above the countertop apart from the flow control enclosure and the controller.
Claim 25: The faucet assembly of claim 20, wherein the faucet body further includes a handle mounted thereon, the handle being operable to control flow of water from the water supply inlet hoses through the faucet.
See Explanation Below
Claim 27: The faucet assembly of claim 26, wherein the microphone is separate from the computing device.
Claim 32: The faucet assembly of claim 31, wherein the microphone is separate from the controller.
Claim 28: The faucet assembly of claim 26, wherein the controller is configured to receive a control instruction from the server in response to the voice command.
Claim 31: wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received at the microphone and processed by sending the voice command to a server.
Claim 29: The faucet assembly of claim 28, wherein the controller is configured to control the electronic flow control system in response to the control instruction.
Claim 31: wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received at the microphone and processed by sending the voice command to a server.
Claim 30: The faucet assembly of claim 20, wherein the voice command comprises a command to dispense a predetermined volume of liquid.
Claim 37: The faucet assembly of claim 36, wherein the first voice command comprises a command to dispense a predetermined volume of liquid
Claim 31: The faucet assembly of claim 20, wherein the user gesture comprises a gesture to adjust water flow through the faucet.
See Explanation Below
Claim 32: A method of controlling a faucet comprising: 
Claim 43: A method of controlling water dispensed from a faucet, the method comprising:
receiving, via a microphone, a voice command associated with a faucet, the faucet including a faucet body and a controller, wherein the controller is positioned outside of the faucet body and separate from the microphone; 
receiving, via a microphone, a voice command associated with a faucet, the faucet including a faucet body and a controller, wherein the controller is positioned outside of the faucet body and separate from the microphone;
sending the voice command to a server; 
 sending the voice command to a server;
receiving a control action to be taken by the faucet from the server in response to the voice command; and 
receiving a control action to be taken by the faucet from the server in response to the voice command; and 
transmitting the control action to a flow control enclosure of the faucet, thereby actuating the faucet to perform the control action, wherein the flow control enclosure connects to at least two of a plurality of water supply inlet hoses and at least one outlet hose extending from the flow control enclosure into the faucet body, the flow control enclosure including a first valve and a second valve, the first and second valves being electronically controllable via the control action, and wherein operation of each of the first and second valves is controlled by a motor within the flow control enclosure; 
 transmitting the control action to a flow control enclosure of the faucet to cause the faucet to perform the control action, wherein the flow control enclosure connects to at least two of a plurality of water supply inlet hoses and at least one outlet hose extending from the flow control enclosure into the faucet body, the flow control enclosure including a first valve and a second valve, the first and second valves being electronically controllable via the control action, and wherein operation of each of the first and second valves is controlled by a motor within the flow control enclosure.
receiving, via a tactile interface integrated into the faucet body, a user gesture associated with the faucet; and 
See Explanation Below
in response to the user gesture, actuating the flow control enclosure to operate the faucet in accordance with the user gesture.
See Explanation Below
Claim 33: The method of claim 32, further comprising manually adjusting a handle mounted to the faucet body to adjust water flow through the faucet.
See Explanation Below
Claim 35: The method of claim 33, further comprising providing visual feedback via one or more display indicators in response to the controller actuating the flow control enclosure in response to at least one of (1) the voice command, or (2) the user gesture.
Claim 47: The method of claim 43, further comprising displaying, on an interface integrated into the faucet body, one or more visual indicators identifying an operating status of the faucet in response to receipt of the voice command.


17/171,431 does not specifically claim, as claimed in claim 20 and 32 of the instant application, a tactile interface to sense at least one of a position and a force in response to a user gesture;
wherein controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface.
In the same field of faucet control, Reeder teaches a tactile interface to sense at least one of a position and a force (0128, touch sensors may be positioned within faucet); 
wherein controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface (0131-134, touch sensors used to control hot and cold water flow)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use touch sensors as taught by Reeder in the claims of 17/171,431 in order to provide an additional convenient way of controlling faucet operation (Reeder 0128).

For claims 25 and 33, 17/171,431 does not specifically claim wherein the faucet body further includes a handle mounted thereon, the handle being operable to control flow of water from the water supply inlet hoses through the faucet.
Reeder teaches wherein the faucet body further includes a handle mounted thereon, the handle being operable to control flow of water from the water supply inlet hoses through the faucet (0131, handles which may open valves).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to include handles as taught by Reeder in the system of 17/171,431 in order to allow for conventional operation of the faucet (Reeder 0131).

In claim 31, Reeder teaches the faucet assembly of claim 20, wherein the user gesture comprises a gesture to adjust water flow through the faucet (0131-134, touch sensors used to control hot and cold water flow).

Claims 20 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,937,421. Although the claims at issue are not identical, they are not patentably distinct from each other as laid out in the chart below.
Instant Application
US Patent 10,937,421
Claim 20: A faucet assembly comprising: 
Claim 1: A faucet comprising:
a microphone; 
a microphone;
a faucet comprising a faucet body; 
 a faucet body;
an electronic flow control system to adjust flow volume of water being dispensed, the electronic flow control system being contained within a flow control box, wherein the electronic flow control system includes a first valve and a second valve, wherein the operation of each of the first and second valves is controlled by a motor of the electronic flow control system; 
an electronic flow control system to adjust flow volume of water being dispensed, the electronic flow control system being contained within a flow control box, wherein the electronic flow control system includes a first valve and a second valve, wherein the operation of each of the first and second valves is controlled by a motor of the electronic flow control system;
a controller configured to control the electronic flow control system to adjust flow volume of water being dispensed, wherein the controller is positioned outside of the flow control box; and 
 a controller configured to receive signals from a computing device and control the electronic flow control system to adjust flow volume of water being dispensed, wherein the controller is positioned separate from the microphone and positioned outside of the flow control box;
a user interface including one or more display indicators and a tactile interface to sense at least one of a position and a force in response to a user gesture, 
a tactile interface to sense at least one of a position and a force… wherein the tactile interface displays…  
wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received by the microphone; 
wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received by the computing device
wherein the controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface, and 
wherein the controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface
wherein the one or more display indicators provide visual feedback in response to the controller actuating the electronic flow control system in response to at least one of (1) a voice command, or (2) a user gesture.
wherein the tactile interface displays visual feedback in response to the controller actuating the electronic flow control system

Claim 29: The faucet assembly of claim 28, wherein the controller is configured to control the electronic flow control system in response to the control instruction.
Claim 4: The faucet of claim 1, wherein the controller includes at least one predetermined control action that corresponds with a predetermined voice command to control the electronic flow control system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera (US PAP 2011/0031331) in view of Reeder (US PAP 2012/0017367) and further in view of Thompson et al. (US PAP 2015/0308089) and further in view of Logan et al. (US PAP 2006/0186215).

Consider claim 20, Klicpera teaches a faucet assembly (figure 11) comprising: 
a microphone (0145, microphone 112); 
a faucet comprising a faucet body (faucet body 122); 
an electronic flow control system to adjust flow volume of water being dispensed, the electronic flow control system being contained within a flow control box (0043, valves and solenoids used to control water flow based on commands), 
a controller configured to control the electronic flow control system to adjust flow volume of water being dispensed (0145, 0043, CPU/controller used to control valves); and 
a user interface including one or more display indicators (Figure 12, display 152, 0146), 
wherein the controller controls the electronic flow control system to adjust flow volume of water being dispensed based upon a voice command received by the microphone (0145, 0043, CPU/controller used to control valves, 0126, voice commands resulting in water flow adjustments),
wherein the one or more display indicators provide visual feedback in response to the controller actuating the electronic flow control system in response to at least one of (1) a voice command, or (2) a user gesture (0145, 0043, CPU/controller used to control valves, 0126, voice commands resulting in water flow adjustments). 
Klicpera does not specifically teach further comprising a tactile interface to sense at least one of a position and a force in response to a user gesture;
wherein the controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface.
In the same field of faucet control, Reeder teaches a tactile interface to sense at least one of a position and a force in response to a user gesture (0128, touch sensors may be positioned within faucet); 
wherein the controller is configured to receive signals from the tactile interface and control the electronic flow control system to adjust the flow volume and temperature of water being dispensed based upon the position or the force sensed by the tactile interface (0131-134, touch sensors used to control hot and cold water flow)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use touch sensors as taught by Reeder in the system of Klicpera in order to provide an additional convenient way of controlling faucet operation (Reeder 0128).
Klicpera and Reeder do not specifically teach
wherein the electronic flow control system includes a first valve and a second valve, wherein the operation of each of the first and second valves is controlled by a motor of the electronic flow control system; 
wherein the controller is positioned outside of the flow control box.
In the same field of electronically controlled faucets, Thompson teaches
wherein the electronic flow control system includes a first valve and a second valve (0077, first and second valve members 162, and 163), wherein the operation of each of the first and second valves is controlled by a motor of the electronic flow control system (0077 valve members controlled by stepper motors or the like, 0078 via control commands from controller).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a flow control box with motorized valves as disclosed by Thompson in the system of Klicpera and Reeder in order to provide improved electronically controlled water delivery (Thompson 0006). 
Klicpera, Reeder, and Thompson do not specifically teach wherein the controller is positioned outside of the flow control box.
In the same field of electronically controlled faucets, Logan teaches wherein the controller is positioned outside of the flow control box (figure 3, 0060, processor 111 is separated from controller with values 117).
Therefore, it would have been obvious to separate the controller from the flow control box as taught by Logan in the system of Klicpera, Reeder, and Thompson in order to safeguard the electronics of the processor from water damage.

Consider claim 21, Logan teaches the faucet assembly of claim 20, wherein the faucet is mounted to a countertop, and wherein the controller and the flow control box are mounted below the countertop (Figure 3, faucet is on top near sink, valve 117 and controller 111, underneath.).

Consider claim 22, Klicpera teaches the faucet assembly of claim 21, wherein the microphone is integrated into the faucet body (figure 12, microphone 112, 0145.).

Consider claim 23, the previous combination of Klicpera, Reeder, Thompson, and Logan teach the faucet assembly of claim 21, but do not specifically teach further comprising a power supply positioned below the countertop and electrically connected to the controller.
Reeder further teaches a power supply positioned below the countertop and electrically connected to the controller (Figure 30, power cord into control box, control box mounted under sink figure 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a power supply below the counter top as taught by Sajapuram in the system of Klicpera, Reeder, Thompson, and Logan in order to obscure components from view.

Consider claim 24, Klicpera, Reeder, Thompson, and Logan teach he faucet assembly of claim 20.  Thompson further teaches wherein the one or more display indicators are integrated in the faucet body such that, when not illuminated, the faucet body appears to be a single integrated piece (Thompson Figure 4, indicators may be hidden until activated).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to hide the display when not in use as taught by Thompson in the system of Klicpera, Reeder, Thompson, and Logan in order to enhance the visual appeal of the faucet.

Consider claim 25, Klicpera teaches the faucet assembly of claim 20, wherein the faucet body further includes a handle mounted thereon, the handle being operable to control flow of water from the water supply inlet hoses through the faucet (figure 12, handles 144 and 146, connected to water control valves, para.  0146).

Consider claim 30, the previous combination of Klicpera, Reeder, Thompson, and Logan the faucet assembly of claim 20.  Logan further suggests in combination of Klicpera wherein the voice command comprises a command to dispense a predetermined volume of liquid (Logan 0012, volume limits may be electronically set to determine the total amount of water to be dispensed. Klicpera, 0043, valves and solenoids used to control water flow based on commands).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to set volume limits as taught by Logan in the system of Klicpera, Reeder, Thompson, and Logan in order to allow for more precise operation of the faucet and allowing users to conserve water. 

Consider claim 31, Reeder teaches the faucet assembly of claim 20, wherein the user gesture comprises a gesture to adjust water flow through the faucet (0131-134, touch sensors used to control hot and cold water flow).

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera, Reeder, Thompson, and Logan as applied to claim 20 above, and further in view of Chung et al. (US PAP 2014/0195248).

Consider claim 26, Klicpera, Reeder, Thompson, and Logan teach the faucet assembly of claim 20, but does not specifically teach further comprising a computing device separate from the controller and the flow control box, the computing device receiving the voice command from the microphone and providing the voice command to a server.
In the same field of voice-controlled devices, Chung teaches comprising a computing device separate from the controller and the flow control box, the computing device receiving the voice command from the microphone and providing the voice command to a server (0005, 0055, communication unit receives voice commands from client device and provides it to the server.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a server for speech processing as taught by Chung in the system of Klicpera, Reeder, Thompson, and Logan in order to use a well-known configuration for speech recognition which requires less processing at the local device (Chung 0005).

Consider claim 27, Chung teaches the faucet assembly of claim 26, wherein the microphone is separate from the computing device (0055, communication unit collects voice command that is sent from client device. Thus, the microphone at the client device is separate from the communication unit.)

Consider claim 28, Chung and Klicpera teaches the faucet assembly of claim 26, wherein the controller is configured to receive a control instruction from the server in response to the voice command (Chung 0056-57, recognized voice commands sent back to client device, Klicpera, 0043, valves and solenoids used to control water flow based on commands).

Consider claim 29, Chung and Klicpera teach the faucet assembly of claim 28, wherein the controller is configured to control the electronic flow control system in response to the control instruction (Chung 0056-57, recognized voice commands sent back to client device, Klicpera, 0043, valves and solenoids used to control water flow based on commands).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Chung et al. in view of Thompson et al, in view of Logan, and further in view of Reeder.

Consider claim 32, Klicpera teaches a method of controlling a faucet in response to receiving a voice command (abstract, figure 7, figure 11), the method comprising: 
receiving, via a microphone (figure 12, microphone 112), a voice command associated with a faucet (0126, receiving voice commands such as “on” “off” “95 degrees F”), the faucet including a faucet body and a controller (figure 11, body 122, 0145, microprocessor, 130, 0043, control devices such as valves); 
receiving a control action to be taken by the faucet in response to the voice command (0122, instructions to perform activities based on voice commands); and 
transmitting the control action to a flow control box of the faucet, thereby actuating the faucet to perform the control action (0043, control instructions used to solenoids and valves to perform control action such as changing temperature or turning on and off water).
Klicpera does not specifically teach sending the voice command to a server; and
receiving a control action to be taken from the server in response to the voice command.
In the same field of voice controlled devices, Chung teaches sending the voice command to a server (0005, voice command collected and sent to external service for processing); and
receiving a control action to be taken from the server in response to the voice command (0005, server determines user intention and sends response control information back to device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a server for speech processing as taught by Chung in the system of Klicpera in order to use a well-known configuration for speech recognition which requires less processing at the local device (Chung 0005).
Klicpera and Chung do not specifically teach wherein the flow control box connects to at least two of a plurality of water supply inlet hoses and at least one of an outlet hose in fluid communication with the faucet body, the flow control box including a first valve and a second valve, wherein the first and second valves are electronically controllable via the control action, and wherein the operation of each of the first and second valves is controlled by a motor of the flow control box.
In the same field of electronically controlled faucets, Thompson teaches wherein the flow control box connects to at least two of a plurality of water supply inlet hoses (figure 7, hot and cold water sources 196 and 197, para. 0076.) and at least one of an outlet hose in fluid communication with the faucet body (0076, water exiting to faucet), the flow control box including a first valve and a second valve (0077, first and second valve members 162, and 163), wherein the first and second valves are electronically controllable via the control action (0077 valve members controlled by stepper motors or the like, 0078 via control commands from controller), and wherein the operation of each of the first and second valves is controlled by a motor of the flow control box (0077 valve members controlled by stepper motors or the like).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a flow control box with motorized valves as disclosed by Thompson in the system of Klicpera and Chung in order to provide improved electronically controlled water delivery (Thompson 0006). 
Klicpera, Chung and Thompson do not specifically teach wherein the controller is positioned outside of the flow control box.
In the same field of electronically controlled faucets, Logan teaches wherein the controller is positioned outside the faucet body and separate from the microphone (figure 3, 0060, processor 111 is separated from controller with values 117 and under the sink).
Therefore, it would have been obvious to separate the controller from the flow control box and faucet body as taught by Logan in the system of Klicpera, Chung, and Thompson in order to safeguard the electronics of the processor from water damage.
Klicpera, Chung, Thompson, and Logan do not specifically teach receiving, via a tactile interface integrated into the faucet body, a user gesture associated with the faucet; and 
in response to the user gesture, actuating the flow control enclosure to operate the faucet in accordance with the user gesture.
In the same field of faucet control, Reeder teaches receiving, via a tactile interface integrated into the faucet body, a user gesture associated with the faucet (0128, touch sensors may be positioned within faucet); 
in response to the user gesture, actuating the flow control enclosure to operate the faucet in accordance with the user gesture (0131-134, touch sensors used to control hot and cold water flow)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use touch sensors as taught by Reeder in the system of Klicpera, Chung, Thompson, and Logan in order to provide an additional convenient way of controlling faucet operation (Reeder 0128).

Consider claim 33, Klicpera teaches the method of claim 32, further comprising manually adjusting a handle mounted to the faucet body to adjust water flow through the faucet (figure 12, handles 144 and 146, connected to water control valves, para.  0146).

Consider claim 34, the previous combination of Klicpera, Chung, Reeder, Thompson, and Logan teach the method of claim 32.  Thompson further teaches wherein the faucet body lacks a handle (Figures 1A and 1b, no handle on faucet.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to omit handles as taught by Thompson in the combination of Klicpera, Chung, Reeder, Thompson, and Logan in order to provide a simplified design which may be more pleasing to the eye. 

Consider claim 35, Klicpera, Chung, Thompson, Reeder, and Logan teach the method of claim 33.  Klicpera further teaches providing visual feedback via one or more display indicators in response to the controller actuating the flow control enclosure in response to at least one of (1) the voice command, or (2) the user gesture (0145, displaying water parameters, 0126, voice control for changing water parameters, thus a voice command would result in a change in the display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is Listed on the Notice of References Cited.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655